DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
In a telephonic conversations on 01/19/2021 and 01/20/2021, with attorney Clark Weight, a restriction request was made to which attorney Clark Weight elected Group I, claims 1-12 without traverse; however, upon search and consideration, it was identified that examination of the two groups is not going to add extra burden to the examiner due to the fact that the reference which was found suitable on claims 1-12, was also found to render obvious the limitations of method claims, i.e. claims 13-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if claim 7 recites the broad recitation of “any of greater than 300 parts per million”, and the claim also recites “greater than 350 parts per million and greater than 400 parts per million” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “no greater than 800 parts per million”, and the claim also recites “no greater than 600 parts per million” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 17 recites the broad recitation of “1 µm or greater”, and the claim also recites “10 µm or greater; 100 µm or greater; 500 µm or greater; 1mm or greater; and throughout the total thickness of the diamond material” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation of irradiation being performed at a temperature of “500°C or less”, and the claim also recites “400°C or less; 300°C or less; 200°C or less; 100°C or less, or 50°C or less” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0205681 to Twitchen et al. (hereinafter Twitchen). 

	With respect to claim 1, Twitchen teaches a high temperature high pressure diamond tool piece which has even distribution of vacancies, in the crystal matrix, and 
	Additionally, it is important to be noted that Twitchen discloses that finding the optimum vacancy defect levels is achieved by irradiation, testing, and re-irradiation ([0034]). Furthermore, Twitchen recognizes that the irradiation energy has to be 
	It is to be noted that although Twitchen discloses a high pressure high temperature or HPHT diamond tool piece, the “high-pressure high-temperature, HPHT” is an implied process limitation in a product claim; process limitations are not seen to add patentable weight to the examination of a product claim. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The phrase “HPHT” diamond tool is an implied process limitation in all depend claims as well. 

	With respect to claim 3, Twitchen is taken to render the claimed HPHT diamond tool having a potion in which comprises aggregated nitrogen center to C-nitrogen center ratio of greater than 30% is at least 40% by volume. This is because, as noted above in the rejection of claim 1, Twitchen clearly recognizes the irradiation energy as well as repetition of the irradiation can be used to obtain an optimum defect level for a particular diamond material ([0031]-[0032], [0034]-[0035]). As such, it would have been obvious that obtaining the optimum or workable range of the portion having aggregated nitrogen center to C-nitrogen center ratio such as that portion is greater than 40 vol% through the 

	With respect to claim 4, Twitchen discloses that the diamond material, used as a diamond tool piece, can be single crystal ([0049]).

	With respect to claim 5, Twitchen discloses that the diamond material, used as a diamond tool piece, is a polycrystalline diamond or PCD ([0049]). 

	With respect to claim 6, Twitchen discloses that the polycrystalline diamond or PCD comprises of diamond grains with a metal such as cobalt being dispersed within it. 

	With respect to claim 7, Twitchen is taken to render a nitrogen content of greater than 300 parts per million, for a portion of a HPHT diamond tool piece, obvious motivated by the fact that Twitchen recognizes the fact that the number of irradiation as well as the irradiation rate and energy have an effect on the level of defects in the diamond matrix; therefore, obtaining an optimum level of nitrogen content, of an amount greater than 300 parts per million, would be expected from a skilled artisan based on the factors such as irradiation energy and the repetition of irradiation process. 
	
	With respect to claim 8, Twitchen is taken to render a nitrogen content of no greater than 800 parts per million, for a portion of a HPHT diamond tool piece, obvious motivated by the fact that Twitchen recognizes the fact that the number of irradiation as 

	With respect to claims 9 and 10, Twitchen teaches that the nitrogen concentrations may be greater than or equal to 50%, 60%, 70%, or 80% ([0028]), and that the total nitrogen concentration includes aggregated nitrogen as well ([0029]). Therefore, it is taken that the reference renders an aggregated nitrogen center to C-nitrogen center ratio of greater than 40% or even greater than 50% obvious. 
	Assuming arguendo, obtaining an aggregated nitrogen center to C-nitrogen center ratio of greater than 40% or even greater than 50% depends on how many times a diamond material is irradiated as specifically disclosed by Twitchen ([0034]). Moreover, it is reasonable to envision that the irradiation energy would play a role in the concentration of aggregated nitrogen centers as also disclosed by Twitchen ([0035]). Furthermore, Twitchen recognizes that the irradiation energy has to be sufficient to generate isolated vacancies or relatively small cluster defects in the diamond material to act as a crack stop ([0031]-[0032]). Therefore, obtaining the optimum or workable range of the aggregated nitrogen center to C-nitrogen center ratio of an amount such as one which is greater than 40% or even greater than 50% as claimed in claims 9 and 10, respectively, depends on the energy of irradiation as well as the number of time the irradiation is repeated as those taught by Twitchen. 

With respect to claim 11, Twitchen teaches that the HPHT diamond tool piece may be a wear part, a dresser, a wire drawing die, a gauge stone, or a cutter ([0042]).

	With respect to claim 12, Twitchen renders a tool comprising at least one HPTH diamond tool piece according to claim 1 obvious (throughout the reference). 

	With respect to claim 13, Twitchen teaches irradiating an HPHT diamond tool piece to introduce vacancies in the diamond crystal matrix, and annealing it, and finally processing it (Throughout the reference, in particular, abstract, [0014]-[0041]). The reference discloses that this process would help in improving wear resistance and/or toughness of the diamond tool piece ([0022] and [0045]). Twitchen teaches a high temperature high pressure diamond tool piece which has even distribution of vacancies, in the crystal matrix, and wherein the even distribution is maintained even during the use of the diamond tool piece via the aid of the nitrogen concentration/impurities, within the crystal matrix; the nitrogen impurities prevent the migration of the vacancies through the diamond crystal structure (Throughout the reference, in particular, abstract, [0022], [0028]-[0029]). The nitrogen is an impurity within the diamond crystal matrix ([0022]). Twitchen discloses that through obtaining an even distribution of vacancies, it would be possible to keep the crack initiation and/or stress/strain regions within the diamond material, under control ([0022]) which would contribute to an increase in the toughness and/or wear resistance of the diamond material.
Twitchen is taken to render the claimed aggregated nitrogen center to C-nitrogen center ratio of greater than 30% obvious motivated by the fact that Twitchen teaches 
Additionally, it is important to be noted that Twitchen discloses that finding the optimum vacancy defect levels is achieved by irradiation, testing, and re-irradiation ([0034]). Furthermore, Twitchen recognizes that the irradiation energy has to be sufficient to generate isolated vacancies or relatively small cluster defects in the diamond material to act as a crack stop ([0031]-[0032]). 

	With respect to claim 14, Twitchen teaches that the annealing is performed at a temperature of 1600°C or greater ([0040]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 16, Twitchen discloses that irradiation is performed during, before or after the processing of the tool ([0040]-[0045]).

With respect to claim 17, Twitchen discloses that the diamond material is irradiated to a depth of 1 micron or greater, 10 microns or greater, and even 100 microns or greater ([0046]).

	With respect to claim 18, Twitchen teaches that the irradiation is performed at a temperature of 500°C or less, 400°C or less, etc. ([0039]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 19, Twitchen discloses keeping the diamond material cool during irradiation ([0069]).

	With respect to claim 20, Twitchen discloses an irradiation energy in the range of 1.0 keV to 12 MeV ([0036]-[0038]).  MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twitchen as applied to claim 1 above, and further in view of/or as evidenced by U.S. Patent Application Publication No. 2004/0053823 to Vins.

With respect to claim 2, Twitchen specifically discloses that nitrogen within the crystal of a diamond would function to trap vacancies ([0022]). Twitchen, also, discloses that trapping the vacancies introduced into a diamond material is important for diamond tools because during the use of the diamond tool, as a result of the diamond tool piece getting hot, the vacancies tend to become mobile and migrate, but if they are prevented from migration, i.e. if an even distribution of vacancies can be maintained in a diamond tool piece during use, then crack initiation is prevented ([0022]). According to the original specification of the present Application under examination, A and B centers embody uniform and even distributions of vacancies which have nitrogen atoms around them or being surrounded with nitrogen atoms. Thus, the fact that the reference is drawn to preventing the migration of the vacancies or even trapping the vacancies in diamond matrix using nitrogen, then the claimed A or B centers are rendered obvious especially in light of the fact that Twitchen teaches that their diamond material of said reference are of Type Ia (Twitchen, [0064])., and according to Vins, Type Ia is a diamond having A centers and B1 centers (Vins, [0006]).. 
Assuming arguendo, the Twitchen reference rendering A centers or B1 centers for the aggregated nitrogen centers obvious in view of Vins which clearly discloses that A centers and B1 centers are the most wide-spread natural diamonds (Vins, [0006]). Vins is drawn to modifying diamond in order to modify the color of the diamond, and Twitchen also recognizes that irradiation affects/modify the color of the diamond (Twitchen, [0053]). Thus, the references are also taken to be drawn to the same field of endeavor. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the diamond material of 

	With respect to claim 15, Twitchen teaches annealing at a temperature of 1600°C or greater, or 1800°C or greater (Twitchen, [0040]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Twitchen does not disclose an annealing pressure, in particular, a pressure of at least 4 GPa. Nevertheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have annealed the type Ia diamond of Twitchen at a temperature of 1600°C or greater, or 1800°C or greater, as that taught by Twitchen, but also at a pressure of 6-7 GPa, as that taught by Vins (Vins, [0014]) motivated by the fact the Vins is a clear evidence that applying a pressure of 6-7 GPa during annealing type Ia diamond has been known in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731